 1

 2

 3

 4

 5

 6

 7                                       UNITED STATES DISTRICT COURT

 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10       DAVID FLORENCE,                                    No. 2:11-cv-3119 TLN KJN P
11                          Plaintiff,
12               v.                                         ORDER
13       COLTER,
14                          Defendant.
15

16             Plaintiff is a state prisoner, proceeding pro se. This action is set for trial on January 14,

17   2019, before the district court. In preparing the writs ad testificandum for the appearance of

18   plaintiff’s incarcerated witnesses, the inmate locator for CDCR shows that two of plaintiff’s

19   witnesses are no longer in custody: J. Childs, T-28536 and Deshawn Jones, AU7511.1

20   Therefore, no writs will issue for the appearance of these two witnesses. Plaintiff is reminded

21   that it is the responsibility of the party who has secured an unincarcerated witness’ voluntary

22   attendance to notify the witness of the time and date of trial. No action need be sought or

23   obtained from the court.

24             IT IS SO ORDERED.

25   Dated: December 5, 2018

26
     /flor3119.witn
27

28   1
         The CDCR inmate locator website is https://inmatelocator.cdcr.ca.gov.
                                                       1
